MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED April 16, Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Secured Diversified Investment, Ltd. File No. 333-30653 Ladies and Gentlemen: We have read the statements that we understand Secured Diversified Investment, Ltd. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/Moore & Associates, Chartered Moore & Associates Chartered 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
